571 So. 2d 1125 (1990)
Ex parte CIVIL SERVICE BOARD OF the CITY OF MUSCLE SHOALS, Alabama.
(Re Charles Thomas BERRYMAN v. CIVIL SERVICE BOARD OF the CITY OF MUSCLE SHOALS, Alabama).
89-1324.
Supreme Court of Alabama.
October 19, 1990.
David R. Boyd and W. Joseph McCorkle, Jr. of Balch & Bingham, Montgomery, for petitioner.
David Cromwell Johnson, Birmingham, and William R. Hovater, Tuscumbia, for respondent.
*1126 Prior report: Ala.Civ.App., 571 So. 2d 1122.
HOUSTON, Justice.
In quashing this writ, we must emphasize that the Civil Service Act creating the Civil Service Board of the City of Muscle Shoals, Alabama, does not mandate pre-hearing discovery, but that such discovery upon request of the parties is a matter of discretion with the Board, subject to judicial review.
WRIT QUASHED AS IMPROVIDENTLY GRANTED.
HORNSBY, C.J., and JONES, SHORES and KENNEDY, JJ., concur.